DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on August 23, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 - 9 are allowable over the Prior Art of Record because it fails to teach or suggest a chalk line marking tool used with a marking cord to create a chalk line on a surface comprising a trigger having a trigger front portion, a trigger rear portion, and a trigger actuator positioned between said trigger front portion and said trigger rear portion, wherein said trigger actuator protrudes from said trigger front portion and said trigger rear portion in an axial direction and a transverse direction that are perpendicular to each other and perpendicular to said longitudinal direction of said main body; a spring loaded marker connected to said trigger and configured to move with said trigger; marker surface stabilizers on said spring loaded marker that are configured to be flush with said surface and align with said main body surface stabilizers on said main body; a trigger spring having a front end connected to said spring loaded marker and a back end connected to said end cap in combination with the remaining limitations of the claims.

Claim 10 is allowable over the Prior Art of Record because it fails to teach or suggest a method of making a chalk line marking tool comprising the steps of securing one end of a trigger spring to a rear spring holder on an end cap, and securing the opposite end of said trigger spring to a front spring holder on a spring loaded marker; sliding a right trigger rail and a left trigger rail located on a trigger into a right trigger channel and a left trigger channel located on said main body so that 11HMMR.O1USUI said trigger slides along said right trigger channel and said left trigger channel of said main body; securing said end cap to said main body of said chalk line marking tool so that said trigger spring biases said spring loaded marker towards main body surface stabilizers on said main body; and securing said trigger to said spring loaded marker so that said spring loaded marker moves with said trigger in combination with the remaining limitations of the claims.



Claim 11 is allowable over the Prior Art of Record because it fails to teach or suggest a chalk line marking tool used with a marking cord to create a chalk line on a surface comprising a trigger having a trigger front portion extending along said main body longitudinal axis, a trigger rear portion extending along said main body longitudinal axis, and a trigger actuator positioned between said trigger front portion and said trigger rear portion, wherein said trigger actuator protrudes from said trigger front portion and said trigger rear portion along said transverse axis, and along a lateral axis that extends laterally from said main body longitudinal axis and is perpendicular to said main body longitudinal axis and said transverse axis; a spring loaded marker connected to said trigger and configured to move with said trigger; a trigger spring having a front end connected to said spring loaded marker and a back end connected to said end cap in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Nepil et al. (US 7,478,484)
Nemes (US 5,822,874)
Lane et al. (US 4,197,656)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
August 18, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861